DETAILED ACTION
Claims 1-3, 5-6, and 8 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 1, 2020, has been entered.

Specification
The amended title of the invention is not sufficiently descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  The examiner searched the U.S. Patent and Patent Application Publication databases for “multithread” and “multi-thread” (and variants thereof), and obtained 106,795 hits.  Thus, the current title is deemed non-descriptive since it applies to so many documents.  If applicant does not provide a sufficiently-descriptive title, it will be changed by examiner’s amendment at the time of allowance.  See MPEP 606.01.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim 1 is objected to because of the following informalities:
In line 6, delete “that” to improve grammar.
In line 6, replace “following” with --that follow-- to make it more clear that it is the instructions, not the first program thread, hat follow the thread pause instruction.
Claim 2 is objected to because of the following informalities:
In line 5, insert --a-- after “by” to improve grammar.
Claim 3 is objected to because of the following informalities:
In line 3, replace “is is” with --is--.
Claim 5 is objected to because of the following informalities:
In line 2, insert --executing-- after “first” for consistency with claim 1.
Claim 6 is objected to because of the following informalities:
In line 2, insert --executing-- after “first” for consistency with claim 1.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts 
 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
In claim 1, “a pending completion unit…to identify a first executing instruction…”;
In claim 1, “a handling unit to execute the first executing instruction”;
In claim 1, “the handling unit…to indicate to the pending completion unit…
In claim 2, “the pending completion unit indicates…”;
In claim 5, “the handling unit to execute the first instruction”;
In claim 6, “the handling unit…to provide an indication…”; and
In claim 8, “the pending completion unit indicates…”.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  Their interpretations are included below in the “Allowable Subject Matter” section.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5-6, and 8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Referring to claim 1 (and similarly claims 3 and 8), applicant ties a first executing instruction (singular) to its results (plural) (see claim 1, lines 9-11).  Applicant has not adequately described what single instruction produces multiple results for use by subsequent instructions.  The examiner understands each instruction to generally produce one result (see specification, page 24, lines 4-5, “single destination register”).  If applicant has invented a single instruction that generates at least two results, then such needs to be adequately described so that one could reasonably conclude applicant had possession of such an instruction at the time of filing.  The examiner briefly skimmed the specification but did not notice specific disclosure of such an instruction.  If one has been disclosed, applicant is asked to point the examiner to the specific location of disclosure.
Referring to claim 1, applicant now claims that the same first executing instruction that is classified as being unlikely to be executable in time… (lines 9-12) is also one, which when determined to complete, causes the pending completion unit to indicate that this instruction will complete in advance of executing this instruction.  The examiner’s cursory review of the specification has not revealed description of such subject matter, nor has applicant pointed out such support.  On the contrary, the specification (page 6, first paragraph) seems to make this indication for an instruction that will be executable in time… (which is the opposite of the first 
All dependent claims are rejected for being dependent on claims lacking adequate written description.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3, 5-6, and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The claims recite the following limitations for which there is a lack of antecedent basis:
In claim 1, lines 9-10, “the program threads”.  Please make it clear as to whether this is a reference to the program threads of lines 2-3, to the first and second program threads of 5-7, or to all of the above.
In claim 5, “the respective instruction”.
In claim 6, “the respective instruction”.
Claim 1 is indefinite because it is unclear whether the first executing instruction is of multiple program threads (lines 9-10) or the first program thread (line 16).
All dependent claims are rejected due to their dependence on an indefinite claim.

Allowable Subject Matter
Claims 1-3, 5-6, and 8 are allowed over the prior art.
The examiner notes the following:
the claimed pending completion unit of claims 1-2 and 8, per at least page 7, lines 15-22, and page 26, line 23, to page 27, line 8, of applicant’s specification, the pending completion unit that performs the claimed functions is interpreted as, and limited to, a counter associated with a thread, or an inherent mask bit storage element that represents the counter for the thread, and any equivalent thereof.
the instruction handling unit of claims 1 and 5-6, per at least page 25, line 22, to page 26, line 14, of applicant’s specification, is interpreted as, and limited to, at least a high-latency instruction execution unit as described by applicant, which would be known in the art of computer architecture to include hardware structure, and any equivalent thereof.
The claims are examined with respect to the prior art based on their current wording, even if they are ultimately deemed to include new matter (see MPEP 2163.06(I)).  While Berglas has taught most of claim 1, and Hinton has taught an execution unit that indicates an instruction will complete in advance of its completion, the combination is deemed non-obvious because there is no motivation to use this indication for the classified instructions of Berglas.  In Berglas, the counter counting the number of the classified instructions is checked every cycle (or every few cycles), and once it is determined to be zero, the classified instructions (e.g. loads) have completed.  Thus, there is no need/reason to indicate the load completion in advance in Berglas as done in Hinton.  However, should applicant change the language of the last paragraph of claim 1 to that (or substantially that) of original claim 7, claim 1 may be rejected based on Hinton.  Such a change would remove the requirement that the advance indication be made for the classified first executing instruction.  Instead, the indication could occur for any instruction, which may be an obvious modification to Berglas, for non-load instructions, to schedule at least some dependent instructions as soon as possible, i.e., just in time, to avoid delay.  Therefore, applicant is encouraged to thoroughly review Hinton and tailor the amendments accordingly.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David J. Huisman whose telephone number is 571-272-4168.  The examiner can normally be reached on Monday-Friday, 9:00 am-5:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta, can be reached on 571-270-3995.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you 






/David J. Huisman/Primary Examiner, Art Unit 2183